Citation Nr: 1621793	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-06 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to September 1965.  The Veteran died in October 2007.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland.   

Although the RO adjudicated the matter of whether the appellant was entitled to Dependency and Indemnity Compensation benefits under the provisions of 38 U.S.C.A. § 1318, the appellant does not contend that the Veteran was in receipt of a 100 percent rating at the time of his death, and the record shows that service connection in fact was not in effect for any disability at the time of his death.  The appellant does not contend that 38 U.S.C.A. § 1318 is applicable to her appeal, and that matter is not otherwise raised by the record.  The Board consequently will only address the matter of whether service connection for the cause of death is warranted.


FINDINGS OF FACT

1.  The Veteran died in October 2007 as the result of acute myocardial infarction due to coronary artery disease.    

2.  At the time of death, service connection was not in effect for any disabilities.   

3.  The Veteran did not serve in the Republic of Vietnam, and was not otherwise exposed to herbicides.

4.  Cardiovascular disease, to include coronary artery disease, did not originate in service or until several years after service, and was not otherwise etiologically related to service. 

5.  A service-connected disability is not shown to have caused or to have contributed materially in producing or accelerating the Veteran's demise.  


CONCLUSIONS OF LAW

1.  The Veteran's cardiovascular disease, to include coronary artery disease, was not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2015).  

2.  A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In this case, VA satisfied its duty to notify by means of a letter dated in March 2008 from the RO to the appellant.  That letter informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of that letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

The Board finds that all relevant evidence has been obtained with regard to the appellant's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The RO obtained the Veteran's military personnel records which show that he served in Greenland and he had no service in the Republic of Vietnam.  Private medical records which document the Veteran's cardiovascular medical history are of record.  The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claim.  

A VA medical opinion was not obtained for the issue of service connection for the cause of death.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Although a VA medical opinion addressing the etiology of the Veteran's death was not obtained in this case, the Board finds that there is no reasonable possibility that such a medical opinion would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  See also 38 U.S.C.A. § 5103A(a) (West 2014).  In this regard, the service treatment records are silent for any reference to the condition which led to the Veteran's demise, and there is no evidence of such condition until many years after service.  The appellant contends that the fatal condition originated from exposure to herbicides in service, but the Veteran's service personnel records establish that the only overseas location at which he was based was in Greenland.  Moreover, even if he flew over Vietnam as a crew member on an aircraft, exposure to herbicides on this basis may not be presumed.  For these reasons, the Board finds that a VA medical opinion is not necessary to substantiate the appellant's claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained or requested.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d). 

Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Ischemic heart disease (includes coronary artery disease) will be presumed service-connected if a Veteran was exposed to herbicides in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.

The surviving spouse of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive Dependency and Indemnity Compensation (DIC).  38 U.S.C.A. § 1310 (West 2014).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  

The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (2015).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The appellant asserts that the Veteran's death was caused by his exposure to agent orange during service in Vietnam.  She asserts that the Veteran served in Vietnam.  See the appellant's notice of disagreement dated in May 2010.  

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  The cause of the Veteran's death in October 2007 as shown on the death certificate was acute myocardial infarction due to coronary artery disease.  At the time of the Veteran's death, service connection was not in effect for any disabilities.  

The Veteran's service treatment records are negative for any complaints or findings referable to cardiovascular disease.  The Veteran separated from active service in September 1965.  

The Board finds that the weight of the competent and credible evidence establishes that the cardiovascular disease to include coronary artery disease first manifested almost 20 years after active service and is not related to disease or injury or other event in active service.  As noted, service treatment records do not document findings or diagnosis of cardiovascular disease.  Private medical records indicate that the Veteran had a long history of coronary artery disease.  He had a myocardial infarction in 1987 and he underwent an angioplasty at that time.  In 1997, the Veteran underwent triple bypass surgery.  Private medical records show that in July 2007, the Veteran had an acute myocardial infarction.  The record indicates that he was not considered to be a good candidate for coronary artery bypass surgery.  The Veteran had an acute myocardial infarction in October 2007 and this caused his death.   

There is no competent evidence of a diagnosis of cardiovascular disorder within one year after service separation in September 1965.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) is not warranted. 

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of cardiovascular disease in service or since service separation.  As noted, the service treatment records do not document chronic symptoms or findings of cardiovascular disease.  The first clinical evidence of cardiovascular disease is 1987, almost 20 years after service separation.  The Board finds that the service medical evidence and post service medical evidence show a lack of complaints, treatment, or diagnosis of cardiovascular disease for 20 years after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  The Board notes that such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The weight of the competent and credible evidence shows that the Veteran did not serve in the Republic of Vietnam during the Vietnam era.  Service personnel records show that the Veteran was stationed in Greenland and he had no other foreign service.  He was not awarded a badge or medal indicative of Vietnam service.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Board further finds that there is no competent evidence that the Veteran was exposed to herbicides in active service.  The service personnel records and other evidence of record does not establish such exposure.  

The Board finds that the preponderance of the evidence is against a finding that a service-connected disability caused or contributed materially in producing or accelerating the Veteran's demise and the Veteran's cause of death.  There is no competent evidence that tends to support the appellant's assertion that the cause of the Veteran's death due to acute myocardial infarction due to coronary artery disease is causally related to the Veteran's period of service. 

The appellant has presented no probative (i.e., competent, credible, and factually informed) evidence to support her lay assertions that the Veteran's death due to a disease process that was related to herbicide exposure during service or was otherwise related to injury or event in service.  As noted, there is no competent evidence that the Veteran was exposed to herbicides in active service.  

The appellant herself has related the Veteran's cardiovascular disease to his period of active service.  The appellant, as a lay person, is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and cause of cardiovascular disease falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the appellant has medical expertise or training and she has neither provided nor identified any medical evidence to support her contentions.  There is no competent evidence to establish a relationship between the Veteran's cause of death and his period of active service.

The provisions of 38 C.F.R. § 3.312 provide that in determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

In conclusion, the Board finds that the competent evidence of record fails to establish that the cause of the Veteran's death was due to any incident of the Veteran's service.  The preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit-of-the-doubt rule is not helpful in this instance.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

For the reasons set forth above, the evidence weighs against the appellant's claim of entitlement to service connection for the cause of the Veteran's death, and the appeal must be denied.








	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


